Citation Nr: 1438596	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hidradenitis supportiva right axilla, claimed as boils, with two small scars (skin disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to June 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This decision granted service connection for hidradenitis supportiva right axilla, claimed as boils, with two small scars (skin disability) with an evaluation of 0 percent effective October 16, 2008.  A March 2011 rating decision increased the evaluation of the Veteran's skin disability from 0 to 10 percent effective October 16, 2008.

Jurisdiction of the claims file is with the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected skin disability was conducted in May 2009.  In the May 2014 Appellant's Brief, the Veteran's representative requested a remand for a new examination and asserted that the May 2009 VA examination was "too old to adequately evaluate the disability."

In light of the May 2009 statement indicating that the Veteran's skin disability has increased in severity since the last VA examination, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for her skin disability and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to her claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any and all outstanding VA and private treatment records related to her skin disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit lay statements from individuals who have first-hand knowledge of the nature, extent and severity of her skin disability and the impact of this disability, as well as her other service-connected disabilities, on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her skin disability.  The claims file should be made available to and reviewed by the examiner.  The examiner should identify all skin pathology found to be present.  The examiner should conduct all indicated tests and studies and provide a current evaluation in a manner consistent with the rating provisions regarding skin disabilities.

To the extent possible, the examiner should fully describe any functional effects of the skin disability and the impact of such on her employability.

4.  Then readjudicate the appeal.  This should include specific consideration of whether referral is needed for extraschedular consideration on either a single or collective basis.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

